Title: From Thomas Jefferson to Daniel Brent, 11 September 1821
From: Jefferson, Thomas
To: Brent, Daniel


Dear Sir
Monticello
Sep. 11. 21.
I have duly recieved your favor of Sep. 5. and now request  of mr Barnes to call on you for the box of ores &c. from Brazil, and to forward them by water to Richmond.Having my pen in my hand, and a little subject of enquiry in Washington I trespass on your kindness to make it for me. the busts of messrs Madison and Monroe were made in plaister and of full size by a mr Cardelli an Italian artist who did some work at the Capitol. I am told they are to be had at Washington. will you be so good as to enquire and inform me whether they are to be had, and at what price? pardon this trouble and accept assurances of my great esteem & respect.Th: Jefferson